ORDER
On March 7, 1994, petitioner was disbarred. In re Houston, 314 S.C. 94, 442 S.E.2d 175 (1994). On September 7, 1999, petitioner filed a petition for reinstatement.
The Committee on Character and Fitness recommends the Court grant the petition for reinstatement subject to the conditions that petitioner be supervised by Anthony O’Neill, Esquire, or an attorney designated by petitioner, for a period *248of one year, that the supervising attorney file a report with the Committee on Character and Fitness at the conclusion of the year of supervision, and that petitioner submit trust account records yearly to the Committee on Character and Fitness for a period of three years.
The petition for reinstatement is hereby granted subject to the conditions set forth by the Committee on Character and Fitness; however, the report of the supervising attorney as well as the yearly trust account records shall be filed with the Office of Disciplinary Counsel and copied to this Court. Disciplinary Counsel shall review the report and records and notify this Court of any problems. Disciplinary Counsel shall also notify this Court when the conditions of this order have been met and shall make a recommendation as to what further action, if any, should be taken by the Court.
IT IS SO ORDERED.
/s/ Jean H. Toal, C.J.
/s/ James E. Moore, J.
/s/ John H. Wáller, Jr, J.
/s/ E.C. Burnett, III, J.
/s/ Costa M. Pleicones, J.